It is my view that the majority opinion is wrong in holding that there was no primary negligence on the part of the city necessary to sustain the judgment.
Recovery of damages for the injuries sustained was sought on the theory the defendant owed a duty of care to the plaintiff, inasmuch as plaintiff was rightfully on defendant's premises, and that the city breached this duty in permitting a leak from an adjacent sewer line, over which the city had exclusive control, to seep into the ditch in which plaintiff was working, and this seepage being the proximate cause of the latter ditch caving in, thus causing plaintiff's injury.
The majority opinion is based on the general rule that an owner is not liable for the negligence of its independent contractor, except where the work is inherently dangerous or unlawful, or in cases where the principal contractor owes a contractual or a defined legal duty to the injured party in the performance of the work. The majority opinion then cites the following cases in support of this view: Missouri, K.  O. Ry. Co. v. Ferguson, 21 Okla. 266, 96 P. 755; Minnetonka Oil Co. v. Haviland, 55 Okla. 43, 155 P. 217, 219; Texas Pipe Line Co. of Oklahoma v. Willis, 172 Okla. 148, 45 P.2d 138; Amann v. City of Tacoma (Wash.) 16 P.2d 601.
I have no fault to find with the law of the above cases, but I am of the opinion that these cases have no application to the facts in the instant case. These cases deal only with negligence of the independent contractor. In the present case plaintiff is not attempting to hold the city liable for the C.W.A.'s negligence, but asks recovery by reason of the negligence on the part of the city. In the present case I believe the independent contractor and the principal contractor were both guilty of negligence.
This fact that the C.W.A. was also guilty of negligence would not relieve the city from liability under the facts in this case. This view is supported by an abundance of authority, including the cases of Continental Paper Bag Co. et al. v. Bosworth (Tex.) 276 S.W. 170, and Yellow Creek Coal Co. v. Lawson (Ky.) 16 S.W.2d 1043; Burt Corporation v. Crutchfield,153 Okla. 2, 6 P.2d 1055; Walters v. Prairie Oil  Gas Co.,85 Okla. 77, 204 P. 906; 20 R.C.L. art. 89, at pages 102-103.
I am of the opinion that the record discloses that the city had both constructive and actual notice of the leaky defect in the old sanitary sewer. There was ample testimony by the plaintiff and other witnesses to the effect that the old sewer was leaking when the plaintiff started to work (three days before the cave-in and injury) and that the leak was causing water, filth, and sand to seep from the old sanitary ditch into the ditch where plaintiff was working, and that said seepage had an odor. On this point L.M. Bush, the city engineer, testifying for the city, stated that he visited the project the day before the cave-in and that from his examination he would testify that there was no material leak in the sewer. Also, Leon Newell, the assistant engineer, testified that he visited the project every day and that there was no *Page 605 material amount of sewage water in the ditch, and that if there had been, he would have been able to smell it. The conclusion that the city engineer knew of the leak was strengthened by evidence to impeach him. This impeaching evidence was derived from an article pertaining to the injury appearing in the Daily Oklahoman the day after the injury, and in part as follows:
"Q. Now, let me ask you this: This paper says on page 2, column 1 in the account of this thing, the following: 'Bush, who directed rescue activities until after nightfall, explained that the area had been troublesome since a lateral sewer line immediately above the new conduit had been leaking into the ditch wall.' Now, has the reporter quoted you correctly there? A. I don't know. Q. He might have? A. He might have quoted me in whole or in part. Q. You might have said that to the reporter? A. I might have, but I am not testifying that I did."
From the facts in the present case, I am of the opinion that the leak from the city sewer line was at least the indirect cause of plaintiff's injury, and that the city, through its proper officials, knew of the leak in this sewer line, and that the failure of the city to properly repair the leak constituted primary negligence on the part of the city.
I am authorized to state that Mr. Justice HURST concurs with the above view.